FILED
                           NOT FOR PUBLICATION
                                                                           DEC 21 2017
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                          FOR THE NINTH CIRCUIT


In re: S&B SURGERY CENTER,                      No.    16-55879

          Debtor,                               D.C. No. 2:15-cv-06964-CJC
______________________________

LFMG-S&B, LLC, a California Limited             MEMORANDUM*
Liability Company,

             Appellant,

 v.

BUCHALTER NEMER, a California
Professional Law; BENJAMIN S.
SEIGEL,

             Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                    Argued and Submitted November 13, 2017
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                                  page 2
Before:      KOZINSKI,** HAWKINS and PARKER,*** Circuit Judges.

      1. In California, legal malpractice claims may be assigned only under

narrow circumstances. See White Mountains Reinsurance Co. of Am. v. Borton

Petrini, LLP, 221 Cal. App. 4th 890, 892 (2013). LFMG’s acquisition didn’t

include other “assets, rights, obligations, [or] liabilities,” so the malpractice claim

wasn’t assigned as an “incidental part of a larger commercial transfer.” Id. The

transfer was also functionally “analogous to the assignment of a bare [malpractice]

cause of action” because the claims against Fortress were time-barred. Id. at 909.

The original client was not an insurance company. Id. at 892. Nor did Buchalter

and the Trust communicate through third parties. Id. The assignment here comes

nowhere close to satisfying the White Mountains test.


      2. The district court didn’t err in affirming the bankruptcy court’s refusal to

grant leave to amend. Even if LFMG were a third-party beneficiary, the statute of

limitations would have run on the malpractice claim. See Cal. Code Civ. Proc. §

340.6(a).



      **
             Prior to his retirement, Judge Kozinski fully participated in this case and
concurred in this disposition after deliberations were complete.
      ***
            The Honorable Barrington D. Parker, Jr., United States Circuit Judge for
the U.S. Court of Appeals for the Second Circuit, sitting by designation.
            page 3
AFFIRMED.